J-S03030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIE LEE WILLIAMS, JR.                   :
                                               :
                       Appellant               :   No. 706 EDA 2017

            Appeal from the Judgment of Sentence February 2, 2017
             In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0007007-2015


BEFORE:      BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.

MEMORANDUM BY PANELLA, J.                                 FILED JULY 16, 2018

        Willie Williams appeals from the judgment of sentence entered after the

trial court found him guilty of, among other crimes, driving under the influence

(“DUI”) and terroristic threats. Williams raises a single challenge on appeal: a

challenge to the sufficiency of the evidence supporting his conviction for

terroristic threats. We conclude the evidence at trial was sufficient to establish

he uttered a pre-meditated threat, and therefore affirm.

        Our standard of review for a challenge to the sufficiency of the evidence

is to determine whether, when viewed in a light most favorable to the verdict

winner, the evidence at trial and all reasonable inferences therefrom are

sufficient for the trier of fact to find that each element of the crimes charged

____________________________________________


   Former Justice specially assigned to the Superior Court.
J-S03030-18


is established beyond a reasonable doubt. See Commonwealth v. Dale, 836
A.2d 150, 152 (Pa. Super. 2003).

      “[T]he facts and circumstances established by the Commonwealth need

not preclude every possibility of innocence.” Commonwealth v. Bruce, 916
A.2d 657, 661 (Pa. Super. 2007) (citation omitted). Any doubt raised as to

the accused’s guilt is to be resolved by the fact-finder. See id. “As an appellate

court, we do not assess credibility nor do we assign weight to any of the

testimony of record.” Commonwealth v. Kinney, 863 A.2d 581, 584 (Pa.

Super. 2004) (citation omitted). Therefore, we will not disturb the verdict

“unless the evidence is so weak and inconclusive that as a matter of law no

probability of fact may be drawn from the combined circumstances.” Bruce,
916 A.2d at 661 (citation omitted).

      Evidence is weak and inconclusive “[w]hen two equally reasonable and

mutually inconsistent inferences can be drawn from the same set of

circumstances….” Commonwealth v. Woong Knee New, 47 A.2d 450, 468

(Pa. 1946). However, “[t]he Commonwealth may sustain its burden of proving

every element of the crime beyond a reasonable doubt by means of wholly

circumstantial evidence.” Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa.

Super. 2009) (citations omitted).

      Williams challenges his conviction for terroristic threats. “A person

commits the crime of terroristic threats if the person communicates, either

directly or indirectly a threat to … commit any crime of violence with intent to


                                      -2-
J-S03030-18


terrorize another.” 18 Pa.C.S.A. § 2706(a)(1). “In order to prove a violation

of this provision, the evidence must show: (1) that a threat to commit a crime

of violence was made; and (2) that the threat was communicated with the

intent to terrorize.” Commonwealth v. Hudgens, 582 A.2d 1352, 1357 (Pa.

Super. 1990) (citation omitted). Intentionally inflicting serious bodily injury,

known as aggravated assault, is a crime of violence. See id., at 1358 n.11.

      Here, the Commonwealth presented evidence that, after being arrested

for DUI, Williams was placed in a police cruiser to be taken to a local hospital

for testing. Once in the cruiser, Williams became agitated. See N.T., Bench

Trial, 10/20/16, at 33. He began yelling and cursing at the officers in the

cruiser. See id. At this point, his speech became “more measured,” and “more

well thought out and put together” than it had been previously. Id., at 34.

      During this incident, Williams threatened to “barbecue” the officers. Id.,

at 34. An officer asked him to stop and “gave [Williams] the opportunity to

rein himself back in and calm … down.” Id., at 35. Williams responded by

asserting the officers would not be “safe anywhere.” Id., at 34. Williams

proceeded to threaten the officers’ wives and family members. See id.

      Williams’s profanity laced tirade continued as he was brought into the

hospital. See id., at 36. Williams’s conduct drew the attention of hospital

security, who checked with the police officers to see if they needed help in

dealing with Williams. See id., at 36-37.




                                     -3-
J-S03030-18


      Williams argues this evidence, when taken in context with his otherwise

cooperative conduct that night, does not establish he intended to place the

officers in fear. He highlights the uncontested facts that he was cooperative

during the DUI stop and subsequent investigation, as well at the hospital after

a doctor interviewed him. He believes, under these circumstances, it is equally

likely his threatening conduct in the car was merely a stream of consciousness

statement uttered by an admittedly inebriated person.

      Williams cites to Commonwealth v. Kidd, 442 A.2d 826 (Pa. Super

1982), for the proposition that such a statement by an inebriated person does

not amount to a terroristic threat. However, in Kidd, there was no evidence

the inebriated defendant’s state of mind changed. Here, the officer testified

Williams’s diction became more measured when he began uttering his threats.

This evidence permitted the trial court, as finder of fact, to infer Williams was

not just acting in the heat of the moment. Based on this evidence, it was

reasonable for the court to conclude Williams was in control of his faculties

and was not just acting out of a transient anger. We therefore conclude the

evidence was sufficient to sustain the conviction for terroristic threats.

      Judgment of sentence affirmed.




                                      -4-
J-S03030-18




 Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/16/18




                          -5-